DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-21, 25-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (WO 2009/109218) in view of Vandermeer et al (US 3,897,877), hereinafter Vandermeer, further in view of Grassi (EP 1642832 A1).

Regarding claim 16, Baker discloses a wrapping machine (Fig. 2) for wrapping a plurality of products (Fig. 1 and 2, item W), which are stacked and overlapped on a pallet (Fig. 1 and 2, item P), with a film (Fig. 2, item 20), the wrapping machine comprising: 
A first moving assembly (Fig. 2, item 2) for conveying a plurality of separated products on a movement plane (Fig. 2, movement plane is parallel to conveyor 2) along a first direction. 
A wrapping unit (Fig. 2, item 20) for wrapping the film around said products, when the products are stacked and overlapped on a pallet; 
A grouping unit (Fig. 1, item H) designed to receive the products from the first moving assembly, and to arrange and maintain the products stacked and overlapped along a second direction on the pallet (Page 10, lines 7-16)
A supporting platform (Fig. 2, items 12 and 17), designed to support the pallet and moveable in a wrapping phase along said second direction (Fig. 2, supporting platform is movable in a second direction up and down) (Page 11, lines 17-25) so as to extract and disengage said products from said grouping unit stacked and overlapped in order to allow said products to be wrapped by the film dispensed by the wrapping unit (Page 13, lines 3-21),
Wherein said grouping unit comprises a hopper (Figs. 1 and 2, item H) provided with an upper portion (Fig. 1, items 4 and 7), having an upper opening (Fig. 1, item 5) for the input of the products and converging (Fig. 1, flange 7 converges toward lower portion 6) towards an underlying lower portion (Fig. 1, item 6), which forms a grouping volume (Fig. 2, item S) and is arranged to contain and support the products progressively stacked and overlapped along the second direction (Page 12, lines 25-30), 
Wherein the lower portion of the hopper has a lower opening (Fig. 1, item 5) for the output of the products arranged on the pallet, the hopper comprises a plurality of side walls (Fig. 1, item 6) which form the upper portion and the lower portion.
Baker is silent about the side walls are moveable to adjust the grouping volume according to at least one of dimensions of the products, sizes of the products, shapes of the products, or dimensions of the pallet.
However, Vandermeer teaches a hopper (Fig. 1, items 20, 22, 24) comprising side walls (Fig. 1, item 20) that are moveable to adjust the grouping volume (Col. 3, lines 56-65) according to at least one of dimensions of the products, sizes of the products, shapes of the products (Col. 3, lines 56-65, Side walls 20 move to adjust the grouping volume based on the dimensions of the products) (Examiner notes that the separator sheets of Vandermeer are part of the plurality of products, as the separator sheets are delivered to the customer with the other products on the pallet), and dimensions of the pallet.
It would have been obvious to a person of ordinary skill in the art having the teachings of Baker and Vandermeer at the effective filing date of the invention to incorporate moveable side walls, as taught by Vandermeer.  A person of ordinary skill in the art would have been motivated to make such change in order to space products away from the edge of the pallet, in order to protect the products during transfer (Vandermeer, Col. 1, lines 45-56).

However, Grassi teaches a wrapping unit (Fig. 1, item 5) is positioned to wrap the film around the lower porting of the hopper (Fig. 1, item 3) at the lower opening (Para. 0014-0016) so as to guide and contain the products exiting from the hopper and maintain the side walls of the hopper in abutment with the products to exert a containment force generated by a wrapping force of the film (Para. 0015-0016, winding film around the hopper 3 helps with containment of the products).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Baker in view of Vandermeer to incorporate the wrapping unit of Grassi.  A person of ordinary skill in the art would have been motivated to make such change in order to hold the products in their position on the pallet so they do not shift during wrapping and transfer (Grassi, Para. 0006-0008).

Regarding claim 17, Baker discloses the wrapping machine wherein the upper opening of the hopper is coplanar to the movement plane (Fig. 1, upper opening 5 is coplanar to movement plane).

Regarding claim 18, Baker discloses the wrapping machine wherein the plurality of side walls includes two opposed first side walls and two opposed second side walls (Figs 1 and 2, item 6).

Regarding claim 19, Baker discloses the wrapping machine wherein the side walls comprise respective first parts (Fig. 1, item 7) which are inclined (Fig. 1, flanges 7 are inclined) with respect to the second direction and arranged to form the upper portion of the hopper and respective second parts (Fig. 1, item 6) which are parallel to the second direction (Fig. 1, lower portion 6 is parallel to the second direction) and arranged to form the lower portion of the hopper.

Regarding claim 20, Baker is silent about the wrapping machine wherein each of the side walls is fixed to a support element of said hopper in order to rotate about a respective axis.
However, Vandermeer teaches each side wall (Fig. 1, item 20) is fixed to a support element (Fig. 1, item 22, 24) of the hopper in order to rotate about a respective axis (Col. 3, lines 50-65).

Regarding claim 21, Baker in view of Vandermeer further in view of Grassi does not expressly disclose the wrapping machine wherein the hopper is able to rotate by an angle comprised between 5 and 20 about the respective axis parallel to the movement plane.
However, Examiner notes that the current claim language only requires that at some point the hopper is at an angle of between 5 and 20 degrees.  As the hopper of Vandermeer is pivoting, the side walls must rotate past an angle of 5 degrees because 5 degrees is such a small amount.  Therefore, it would have been obvious to a person of ordinary skill in the art having the teachings of Baker, Vandermeer, and Grassi at the effective filing date of the invention to rotate the hopper by an angle comprised between 5 and 20 degrees in order to adjust the location of the hopper to position the products on the pallet.

Regarding claim 25, Baker discloses the wrapping machine wherein the wrapping unit comprises an unwinding unit (Fig. 2, item 21) which supports at least one reel of the film and is supported and rotated (Fig. 2, item 22) about a wrapping axis by a rotating element (Fig. 2, item 21) (Page 11, line 35-Page 12, line 5).

Regarding claim 26, Baker discloses the wrapping machine further comprising a second moving assembly (Fig. 2, item 23), arranged to receive the plurality of products, stacked and overlapped on the pallet and wrapped with the film exiting from the grouping unit and convey the products exiting from the wrapping machine (Page 14, Lines 25-30).

Regarding claim 27, Baker discloses the wrapping machine wherein the second moving assembly is positioned under the grouping unit (Fig. 2, second moving assembly 23 is positioned under grouping unit H).

Regarding claim 28, Baker discloses the wrapping machine wherein said second direction is orthogonal to said movement plane (Fig. 2, second direction is orthogonal to the movement plane).

Regarding claim 29, Baker discloses a method for wrapping with a film a plurality of products (Fig. 1, item W), which are stacked and overlapped on a pallet (Fig. 2, item P), with a film (Fig. 2, item 21) using a wrapping machine (Fig. 1 and 2, item 1), the method comprising: 
Conveying a plurality of separated products (Fig. 1, item W) by a first moving assembly (Fig. 2, item 2) along a first direction (Fig. 2, products W) on a movement plane (Fig. 1, movement plane is parallel to moving assembly 2); 
Introducing the products into a grouping unit (Figs. 1 and 2, item H) that comprises a hopper (Fig. 1, item H) provided with an upper portion (Fig. 1, items 4 and 7), having an upper opening (Fig. 1, item 5) for the input of the products and an underlying lower portion (Fig. 1, item 6), which forms a grouping volume (Fig. 2, item S), is arranged to contain and support the products (Page 12, lines 25-30), and has a lower opening (Fig. 1, item 6) for output of the products, the hopper comprises a plurality of side walls (Fig. 1 and 2, item H has a plurality of side walls);
Arranging and maintaining the products stacked and overlapped along a second direction (Fig. 2, second direction is perpendicular to movement plane) on the pallet (Fig. 2, item P) with the grouping unit (Page 12, lines 25-30); 
Moving the pallet supported by a supporting platform (Fig. 2, item 15), which is movable along the second direction (Page 11, lines 17-25), so as to extract and disengage the products, which have been stacked and overlapped from the grouping unit (Page 13, lines 3-21, once a row is full, the pallet is lowered so that further layers can be stacked)
Wrapping (Fig. 2, item 20) the products, which have been stacked and overlapped, with the film while the products having been stacked and overlapped progressively exit from the grouping unit (Page 11, line 35-Page 12, line 5).
Baker does not expressly disclose the supporting platform is movable so as to progressively extract and disengage the stacked and overlapped products from the grouping unit.  However, it would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the method of Baker to include progressively extracting and disengaging the products from the grouping unit.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the operator to be packaging at an ergonomic height throughout the entirety of stacking packages on the pallet (Baker, Page 13, lines 13-15).
Baker is silent about the side walls are moveable to adjust the grouping volume according to at least one of dimensions of the products, sizes of the products, shapes of the products, or dimensions of the pallet.
However, Vandermeer teaches a hopper (Fig. 1, items 20, 22, 24) comprising side walls (Fig. 1, item 20) that are moveable to adjust the grouping volume (Col. 3, lines 56-65) according to at least one of dimensions of the products, sizes of the products, shapes of the products (Col. 3, lines 56-65, Side walls 20 move to adjust the grouping volume based on the dimensions of the products) (Examiner notes that the separator sheets of Vandermeer are part of the plurality of products, as the separator sheets are delivered to the customer with the other products on the pallet), and dimensions of the pallet.
It would have been obvious to a person of ordinary skill in the art having the teachings of Baker and Vandermeer at the effective filing date of the invention to incorporate moveable side walls, as taught by Vandermeer.  A person of ordinary skill in the art would have been motivated to make such change in order to space products away from the edge of the pallet, in order to protect the products during transfer (Vandermeer, Col. 1, lines 45-56).
Baker in view of Vandmeer is silent about the wrapping unit is positioned to wrap the film around the lower porting of the hopper at the lower opening so as to guide and contain the products exiting from 
However, Grassi teaches a wrapping unit (Fig. 1, item 5) is positioned to wrap the film around the lower porting of the hopper (Fig. 1, item 3) at the lower opening (Para. 0014-0016) so as to guide and contain the products exiting from the hopper and maintain the side walls of the hopper in abutment with the products to exert a containment force generated by a wrapping force of the film (Para. 0015-0016, winding film around the hopper 3 helps with containment of the products).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Baker in view of Vandermeer to incorporate the wrapping unit of Grassi.  A person of ordinary skill in the art would have been motivated to make such change in order to hold the products in their position on the pallet so they do not shift during wrapping and transfer (Grassi, Para. 0006-0008).

Regarding claim 31, Baker in view of Vandermeer is silent about the method wherein at least 15% to 35% of band height of said film is wrapped around said lower portion in order to maintain side walls of said grouping unit abutted with said products, exerting a containing force which is accomplished by a wrapping force of said film.
However, Grassi teaches a portion band height of said film is wrapped around said lower portion in order to maintain side walls of said grouping unit abutted with said products, exerting a containing force which is accomplished by a wrapping force of said film (Para. 0014-0017).
Baker in view of Vandermeer further in view of Grassi does not expressly disclose that at least 15% to 35% of band height of said film is wrapped around the lower portion of the grouping unit.  It would have been obvious to one of ordinary skill in the art at the filing date of the invention to position the wrapping unit such that 15% to 35% of the band height of the film is wrapped around the grouping unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that the band height covering the grouping unit achieves the recognized result of maintaining the shape of the products therefore, one of ordinary skill in the art at 

Regarding claim 32, Baker discloses the method wherein the products are stacked according to overlapped layers, and each of the layers comprises at least one product or at least one row of products (Page 10, lines 5-16).

Regarding claim 33, Baker discloses the method further comprising, after the wrapping, placing the plurality of products stacked and overlapped on the pallet and wrapped with the film (Page 14, Lines 25-30) on a second moving assembly (Fig. 2, item 23).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Vandermeer further in view of Grassi further in view of Fritzsche et al (US 2010/0146907), hereinafter Fritzsche.

Regarding claim 22, Baker in view of Vandermeer further in view of Grassi is silent about the wrapping machine wherein said hopper comprises a plurality of panels that are connected to said side walls of said hopper at said upper portion and moveable between a first operating position, in which said panels are arranged parallel to said movement plane in order to reduce a passage section of said upper opening, and a second operating position, in which said panels are adjacent and overlapped to the respective side walls so as not to reduce said passage section of said upper opening.
However, Fritzsche teaches a wrapping machine (Fig. 1) wherein the hopper (Fig. 5, item 20, 21) comprises a plurality of panels (Fig. 18, item 26) that are connected to said side walls (Fig. 6, items 22 and 28) of said hopper at said upper portion and moveable between a first operating position (Fig. 18, panels 26 are in first operating position) (Para. 0042), in which said panels are arranged parallel to said movement plane in order to reduce a passage section of said upper opening, and a second operating position (Fig. 19, panels 26 are in second operating position), in which said panels are (Fig. 6, item 28) so as not to reduce said passage section of said upper opening.
It would have been obvious to a person of ordinary skill in the art having the teachings of Baker, Vandermeer, Grassi, and Fritzsche at the effective filing date of the invention to modify the hopper of Baker in view of Vandermeer further in view of Grassi to include the panels of Fritzsche.  A person of ordinary skill in the art would have been motivated to make such change in order to stabilize the products before placing them on a pallet (Fritzsche, Para. 0042).

Regarding claim 23, Baker in view of Vandermeer further in view of Grassi is silent about the wrapping machine wherein each panel is fixed to a support element of said hopper in order to rotate about a respective axis.
However, Fritzsche teaches each panel is fixed to a support element (Fig. 13, item 46) of said hopper in order to rotate about a respective axis (Para. 0042).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Vandermeer does not teach a hopper provided with an upper portion with an upper opening for input of articles and converging towards an underlying lower portion, which forms a grouping volume and is arranged to contain and support the articles progressively stacked and overlapped (see page 8 of Applicant’s arguments), Examiner notes that Vandermeer is not relied upon to teach these features.  Baker discloses these features of the hopper, as shown in the rejection of claim 16 above.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Vandermeer does not teach moving the position guides to adjust the grouping volume (see page 8 of Applicant’s arguments), Examiner disagrees.  The grouping volume of Vandermeer is adjusted to accommodate the separator sheet, which 

Applicant’s arguments with respect to claims 16 and 29 regarding the wrapping unit positioned to wrap the lower portion of the hopper have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731